AO 245B (Rev. 05/!5/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses Committed On or After November I, 1987)
                                     V.

                        Vidal Moreno-Alaniz                                 Case Number: 3: l 8-mj-23319-KSC

                                                                            Melissa Bobrow
                                                                            Defendant's Attorney


REGISTRATION NO. 73395298

THE DEFENDANT:
 ~ pleaded guilty to count(s) I of Complaint
                                          ~~~-.::.~~~~~~~~~~~~~~~~~~~~~~~~~




 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

 0 The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 0 Count(s)                                                                  dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              30 DAYS

 ~   Assessment: $10 WAIVED
 ~ Fine: WAIVED
 ~ Court recommends defendants money on his person at time of arrest to be added to books at facility and
 USMS, ICE or OHS or other arresting agency return all property and all documents in the defendant's
 possession at the time of arrest upon their deportation or removal.
     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Frida}'._, December 28, 2018
                                                                          Date of Imposition of Sentence

                                FILED
                                Dec 28 2018
                          CLERK, U.S. DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
                                                                          Mi
                                                                           ~            ,,,./



                                                                          ioiw3Li~R~~~~FORD
                                                                                                "\




                                                                          UNITED STATES MAGISTRATE JUDGE
                      BY           s1 encas       DEPUTY



                                                                                                                 3: l 8-mj-23319-KSC
